Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This document is responsive to applicant’s claims filed 4/28/2020.  

Claim Objections
Claim 3 is objected to for the following informalities:  The word “the” should be removed from “control unit couple to an the altitude control”.

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the 

In view of the rejections above under 35 USC § 112, the claims referred to in any and all rejections below are rejected as best understood.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 11-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Markwood (US 3,426,982).

Regarding claim 1, Markwood discloses:
A system for altitude control of an autogyro, the system comprising: an unpowered rotor for generating lift (see at least col 7, lines 7-20); a forward propulsion system for generating a horizontal thrust component of a thrust vector for propelling the autogyro forward during flight (see fig 1, refs 66 and 68); and at least one thrust steering control device configured to steer thrust generated by the forward 

Regarding claim 2, Markwood discloses:
The system of claim 1, wherein the forward propulsion system comprises at least one thrust-generating device (see col 10, lines 14-27), and wherein the at least one thrust steering control device comprises a driving unit coupled to a thrust-generating device of the at least one thrust-generating device to enable generation of the vertical thrust component (see figs 3 and 4).

Regarding claim 3, Markwood discloses:
The system of claim 1, further comprising a control unit coupled to an the altitude control (the pilot), the control unit configured to activate a thrust steering control device of the at least one thrust steering control device to cause the forward propulsion system to generate the vertical thrust component.

Regarding claim 11, Markwood discloses:
The system of claim 1, wherein: the forward propulsion system comprises one or more propulsion pods (see fig 1), each propulsion pod comprising a propeller facing forward for propelling the autogyro forward during flight (see fig 1); each thrust steering control device comprises a transmission shaft coupled to at least one propulsion pod (see fig 3); and the at least one thrust steering control device comprises at least one motor for rotating the transmission shaft of each thrust steering control device such that the propeller of the respective propulsion pod faces at least partially upward for generating the vertical thrust component (see fig 3, ref 214).

Regarding claim 12, Markwood discloses:


Regarding claim 13, see the rejection of claim 1.

Regarding claim 14, Markwood discloses:
The method of claim 13, wherein the forward propulsion system comprises one or more propulsion pods, each propulsion pod comprising a forward-facing propeller for propelling the autogyro forward during flight; and wherein the steering the thrust comprises rotating the one or more propulsion pods such that each propeller faces at least partially upward for generating the vertical thrust component (see at least figs 1 and 2).

Regarding claim 15, Markwood discloses:
The method of claim 13, wherein the vertical thrust component reduces a vertical descent velocity of the autogyro during a landing operation (see col 4, lines 68-74).

Regarding claim 16, Markwood discloses:
The method of claim 13, wherein the vertical thrust component acts to generate a vertical ascent velocity of the autogyro when initiating a flight operation (see col 4, lines 18-42).

Claim(s) 4-10 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Markwood (US 3,426,982).

Regarding claim 4, Markwood discloses the system of claim 3, wherein the control unit is configured to: detect initiation of flight operations of the autogyro; obtain one or more measured flight parameters measured by on-board sensors of the autogyro; compute, based on the one or more measured flight parameters, one or more computed thrust parameters that contribute to a direction, a magnitude, or both, of the thrust vector generated by the forward propulsion system, the unpowered rotor of the autogyro, or both; and set one or more thrust parameters of the control unit to the one or more computed thrust parameters (the control unit is the pilot following the operation as disclosed in col 7, lines 7-27).
Alternatively, if one does not consider Markwood to directly disclose the limitations of the claim, it would have been obvious to one of ordinary skill in the art at the time of filing to control the system in the manner claimed via a human and/or hardware control unit in order to fly as described in col 7, lines 7-27).

Regarding claim 5, Markwood discloses or makes obvious:
The system of claim 4, wherein the control unit, during a flight of the autogyro, is configured to repeatedly: obtain the one or more measured flight parameters; and adjust the one or more thrust parameters of the control unit based on the measured flight parameters (the pilot monitors aircraft speed to ensure that the aircraft is flying in the auto-gyro, forward flight regime).

Regarding claim 6, Markwood discloses or makes obvious:


Regarding claim 7, Markwood discloses or makes obvious:
The system of claim 4, wherein the one or more thrust parameters comprise one or more thrust steering parameters of the at least one thrust steering control device (see at least col 7, lines 7-20).

Regarding claim 8, Markwood discloses or makes obvious:
The system of claim 7, wherein the one or more thrust steering parameters comprise a tilting degree of one or more propulsion pods or a rotating nozzle of the forward propulsion system (the propeller pods are rotated).

Regarding claim 9, Markwood discloses or makes obvious:
The system of claim 4, wherein the one or more thrust parameters comprise one or more propulsion parameters of the forward propulsion system (see at least col 7, lines 7-20).

Regarding claim 10, Markwood discloses or makes obvious:
The system of claim 9, wherein the one or more propulsion parameters comprise an angular speed (see at least col 4, lines 68-75), a pitch angle of one or more propellers of the forward propulsion system, or both.

Regarding claim 17, see the rejection of claim 4.


The method of claim 17, wherein the one or more measured flight parameters include a vertical descent velocity of the autogyro (measured by altimeter); an angular speed of the unpowered-a rotor of the autogyro; fuselage pitch, roll angles, or both, of the autogyro during a flight operation; or a combination thereof.
Alternatively, if one does not consider Markwood to directly disclose the limitations of the claim, it would have been obvious to one of ordinary skill in the art at the time of filing to control the system in the manner claimed via a human and/or hardware control unit in order to fly as described in col 7, lines 7-27).

Regarding claim 19, Markwood discloses or makes obvious:
The method of claim 17, further including computing one or more computed thrust parameters using the one or more measured flight parameters (see at least col 7, lines 7-20).

Regarding claim 20, Markwood discloses or makes obvious:
The method of claim 19, wherein the one or more computed thrust parameters include parameters that contribute to a direction, a magnitude, or both of the thrust vector generated by the forward propulsion system, by a thrust vector generated by the unpowered rotor of the autogyro, or both, during a flight operation (see at least col 7, lines 7-20).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is found in the Notice of Reference Cited (PTO-892).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G DAVIS whose telephone number is (571)270-5005.  The examiner can normally be reached on Mon-Thurs 8am-6:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD G DAVIS/
Primary Examiner, Art Unit 3644